For
decades now we have been hearing very disturbing
questions from this rostrum: Where is our world
heading?, Where is the United Nations going? At the
dawn of the millennium those questions are becoming
increasingly burning issues. The world has changed.
The pendulum of history has swung to the other side.
There is new violence, a wave of terrorism, local wars
and ethnic conflicts, behind which lie growing poverty
and a widening gap in development between countries.
Those are not just someone else’s problems; they are
common global challenges for all of us. What kind of
common house do we want? I believe that we primarily
want a safe house, where our children will not die at
the hands of terrorists or from hunger, sickness, anti-
personnel mines, smart bombs or missiles.
What, then, must we do? The answer is clear: we
must establish a valid system of international security
that includes military, economic, environmental, social
and information elements — a system based on the rule
of law in domestic and international affairs. The
answer is clear, but it is difficult to do it. During the
Assembly’s last session, Belarus made the rule of law
in international relations the main focus of its
statement. The fact that that theme has been a leitmotif
of the present general debate inspires a certain hope in
us, namely, that the goal is a realistic one.
No right-thinking person can remain indifferent
today to the heinous acts of terrorism that have
characterized the start of the twenty-first century. The
usual approaches, based on selfishness and unilateral
advantage, are not enough to crush this evil. We need
non-traditional, long-term, comprehensive solutions.
Who can provide them, and how? Only the United
Nations, by playing its crucial role, can do so. The
Security Council’s Counter-Terrorism Committee
(CTC) must become a real, practical tool for curbing
the growth in international terrorism: strengthening the
anti-terrorism coalition under the auspices of the
United Nations, monitoring the implementation of the
provisions of Security Council resolution 1373 (2001)
and putting an end to the practice of double standards
vis-à-vis terrorists and terrorism.
In practical terms, establishing a direct link
between the CTC and regional organizations and
holding more open Security Council meetings at the
ministerial level could really help in the global struggle
against terrorism, under the banner of the United
Nations. However, such a struggle can be successful
only if our common goal is to strengthen a just and
humane world system. Belarus will do its utmost in
that struggle.
On 1 March 2004, the Convention on the
Prohibition of the Use, Stockpiling, Production and
Transfer of Anti-personnel Mines and on Their
Destruction entered into force in Belarus. We have the
world’s seventh largest stockpile of landmines, which
we inherited from the former Soviet Union. We do not
produce or export mines; nor do we use them at home
or anywhere else in the world. However, guided by our
common concerns and interests, we ratified the Ottawa
Convention and are now counting on assistance from
the international community to destroy our stockpile of
mines.
Tomorrow we will deposit my country’s
instruments of ratification for such important
international disarmament agreements as the
International Convention for the Suppression of the
Financing of Terrorism and the Protocol against the
Illicit Manufacturing of and Trafficking in Firearms,
Their Parts and Components and Ammunition,
supplementing the United Nations Convention against
Transnational Organized Crime.
Today’s most important challenges include illegal
migration, transborder crime, drug trafficking,
trafficking in persons and the security of energy
infrastructure. In combating those threats, Belarus,
16

which stands at a major European crossroads, is a
significant factor in the stability of Europe. Our
country is also playing a major role in the Europe-Asia
transport of energy resources. Today we call on our
neighbours, NATO and the European Union to organize
regional cooperation to ensure the security of critical
infrastructure, such as oil and gas pipelines and power
stations, including nuclear ones. Belarus has already
announced its readiness to dedicate troops and
resources to international structures in support of those
goals. The contribution of Belarus to regional and
international security, which began in the areas of
nuclear and conventional disarmament in the early
1990s, continues to be a real and significant one. We
are grateful to other countries and to international
organizations for their assistance in the area of border
and customs infrastructure.
Double standards are becoming an increasingly
important problem, and not only vis-à-vis terrorism.
That objectionable instrument is being used primarily
against States that are bold enough to follow their own
foreign policy, rather than submitting to the dictates of
the world’s power centres. A leader is not a dictator,
and certainly not a messiah. The practice of double
standards today applies primarily to the Euro-Atlantic
space. But strenuous efforts are being made to
introduce it in the United Nations. That would present
a danger to the stability and effectiveness of the United
Nations system. Belarus calls on all States that are not
indifferent to the independence of the United Nations
and to the role it plays not to allow that to happen.
Economic security is a very important condition
for sustainable development. That is a very remote
concept for most of the countries of the world. As the
only European State that is a member of the Non-
Aligned Movement, Belarus would like to stress that
the concept of centre versus periphery pits developed
countries against developing countries in the industrial
arena. It is also a concept that is clearly in crisis, and
one that will slow us down in the search for a solution
to problems of economic development.
Only seven of the 50 least developed countries
have achieved a 7 per cent growth rate, which is
prerequisite to halving the number of people living in
absolute poverty by the year 2015. One person dies of
hunger every four seconds. That is just a figure, but the
very banality of that statement does reveal the
monstrosity of the problem and how terrible is the
world’s indifference to it. The difficulty of the
undertaking should not stop us from seeking ways to
resolve the problem of poverty. That is why Belarus
supports President Lula da Silva’s initiative to fight
hunger and poverty in the world.
Despite the transitional period and the collapse of
our economy, my country — a large area of the former
Soviet Union — was the first to solve the problem of
malnutrition. Now, we are waging a struggle against
poverty. Since 1995, we have almost halved the
number of people living in poverty in Belarus, with the
figure this year being about 20 per cent.
The difficulties we have experienced have not
stopped us from providing economic assistance to
developing countries. We have unilaterally extended
trade preferences to the overwhelming majority of
developing countries.
We are disturbed by a possible lessening of
United Nations attention to issues involving countries
with economies in transition. Belarus regards the role
of United Nations programmes and funds as important
to the development assistance provided to countries
with economies in transition. However, under current
conditions — in which some States of the region are
approaching the level of the Group of Eight (G-8) and
others have macroeconomic indicators that barely
exceed those of least developed countries — that
assistance must be carefully targeted. That means that,
in planning country programmes, account must be
taken of countries’ socio-economic development and
the degree of their integration into the world economy
and financial institutions. We intend to make that
approach the basis of a draft General Assembly
resolution, and we hope that members will support it.
The problems associated with financing for
development are extremely topical today for
developing countries and countries with economies in
transition. Last year’s two-day High-Level Dialogue on
Financing for Development was not enough to put in
place ongoing monitoring of the implementation of the
decisions of the International Conference on Financing
for Development. That will require an independent
body of the Economic and Social Council.
Belarus believes that the 2005 New York summit
on the implementation of the Millennium Development
Goals will provide real impetus to all initiatives aimed
at stimulating economic development.
17

Narrowing the technological and information
divide between developed and developing countries
must be our common concern.
At the 2003 Geneva World Summit on the
Information Society, the President of the Republic of
Belarus, Mr. Alyaksandr Lukashenka, strongly urged
the establishment of a trust fund to offset losses
incurred by producers who provide software to
developing countries at reduced costs. The format and
mechanism for such a fund should be defined by a task
force within the context of preparing for the 2005
summit.
Having experienced the Chernobyl disaster,
Belarus is acutely aware of one fact: we cannot
disregard the problem of radiation security. The
consequences are too enormous in scope, and too
incompatible with the long-term survival of the human
race. The United Nations must not lessen its attention
to the problem of overcoming the consequences of the
Chernobyl accident. We support the work of the
International Atomic Energy Agency to implement a
nuclear non-proliferation regime and to strengthen
nuclear and radiation security.
Looking to the future to seek ways to ensure
normal living conditions for people living in areas
affected by the Chernobyl disaster: that will be the
theme of an international conference to be held in
Minsk in 2006, on the sad anniversary of the
Chernobyl disaster. We invite all interested States, the
leadership of the Secretariat and international
organizations to participate in the preparations for the
conference and in the event itself.
The United Nations has often been criticized.
There have been many pessimistic analyses of its work
and its potential. A great deal of that has been fair, but
let us look the truth straight in the eyes: there is no
alternative to the United Nations as a mechanism for
collectively resolving global and regional issues. Nor is
there an alternative to multilateralism. The reality of
life convinces us of that more and more each day.
Belarus looks forward with great interest to the
outcome of the work of the High-Level Panel on
Threats, Challenges and Change. As a member of the
Non-Aligned Movement, Belarus urges the Panel to
take account of the consolidated position of the
countries members of the Non-Aligned Movement as it
works on its proposals to enhance the effectiveness of
United Nations reform.
A key purpose of that work must be to correct the
imbalance in the membership of the Security Council
and in the Organization as a whole, as well as to
promote respect for the principle of equitable
geographical distribution of Council seats. We believe
there should be an increase in the category of non-
permanent members, taking account of the interests of
all the regional groups. We also believe in increasing
the number of permanent members, including
representatives from the three developing regions —
Asia, Africa and Latin America and the Caribbean —
as well as from two developed States, from Europe and
Asia respectively, that have made the most tangible
contributions to the maintenance of international peace
and security.
Let me return to the disturbing questions I posed
at the beginning of my statement. Where is the world
heading? Where is the United Nations going? The
answer to the first question must be that it depends
upon the United Nations. That is the main point. So far,
however, that has not been reflected in the world
situation. That is a harsh truth, but the truth
nonetheless. We must change that situation. We can do
so. It is in our common interest and in the interest of
small and large States alike, as well as of both rich and
developing countries. It is in the interest of the United
Nations.